 1   Scottlynn J Hubbard, SBN 212970
 2   Disabled Advocacy Group, APLC
     12 Williamsburg Lane
 3   Chico, CA 95926
 4   Telephone: (530) 895-3252
     Facsimile: (530) 894-8244
 5
     Email: USDCEast@HubsLaw.com
 6
     Attorneys for Plaintiff Dimas O’Campo
 7
 8
 9
                                        United States District Court
10                                      Eastern District of California
11
12   Dimas O’Campo,                                     Case No. 2:16-cv-01769-JAM-DMC
13
             Plaintiff,
14                                                      Stipulation for Dismissal
     v.
15
16
17   Steve De Clerck Enterprises, Inc., et
     al
18
19           Defendants.
20
21
22
23
24
25
26
27
28
     O’Campo v. Steve De Clerck Enterprises, Inc., et al                     Case No. 2:16-cv-01769-JAM-DMC
                                   Stipulation for Dismissal and [Proposed] Order
                                                    Page 1
 1   TO THE COURT AND ALL PARTIES:
 2           IT IS HEREBY JOINTLY REQUESTED, by plaintiff Dimas O’Campo;
 3   and, defendants Steve De Clerck Enterprises, Inc., Andrea L. Silver aka Andrea
 4   L. Silver Merrill, Successor Trustee of the Lucille F. Morgan Irrevocable Living
 5   Trust Number Two and Richard Walton Merrill that this Court enter a dismissal
 6   with prejudice of plaintiff’s complaint in the above-entitled action. Each side
 7   shall bear their own attorneys’ fees and costs.
 8
 9   Dated: November 14, 2018                DISABLED ADVOCACY GROUP, APLC
10
11
                                             /s/ Scottlynn J Hubbard
12                                           Scottlynn J Hubbard
                                             Attorneys for Plaintiff Dimas O’Campo
13
14
     Dated: November 14, 2018                LAW OFFICE OF DARRIN W. MERCIER
15
16
                                             /s/ Darrin W. Mercier
17                                           Darrin W. Mercier
18                                           Attorneys for Defendant Steve De Clerck
                                             Enterprises, Inc.
19
20
     Dated: November 19, 2018                BRICKWOOD LAW OFFICE
21
22
23
                                              /s/ Gary Brickwood
                                             Gary Brickwood
24                                           Attorneys for Defendants Andrea L. Silver aka
25                                           Andrea L. Silver Merrill, Successor Trustee of
                                             the Lucille F. Morgan Irrevocable Living Trust
26                                           Number Two and Richard Walton Merrill
27
28
     O’Campo v. Steve De Clerck Enterprises, Inc., et al                     Case No. 2:16-cv-01769-JAM-DMC
                                   Stipulation for Dismissal and [Proposed] Order
                                                    Page 2
 1
                                                   ORDER
 2
             IT IS HEREBY ORDERED that the complaint of plaintiff, USDC Case
 3
     No. 2:16-cv-01769-JAM-DMC is hereby dismissed with prejudice. Each side
 4
     shall bear their own attorneys’ fees and costs.
 5
 6
 7   Dated: 11/19/2018                               /s/ John A. Mendez______________
 8                                                   U.S. District Judge John A. Mendez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     O’Campo v. Steve De Clerck Enterprises, Inc., et al                     Case No. 2:16-cv-01769-JAM-DMC
                                   Stipulation for Dismissal and [Proposed] Order
                                                    Page 3
